DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 25 is objected to because of the following informalities:  Claim 25, prong (c), contains the limitation “for coating with the high are coating performance in such a way that the…”.  This limitation is grammatically incorrect and difficult to understand.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 contains the limitation “flexibly controlled.”  This limitation is confusing because it is unclear what the scope of “flexibly” should be in the context of being controlled.  What types of control are flexible and inflexible?  Does flexibly refer to the controller or the object being controlled?  How many variables must be controlled in order to be considered flexibly controlled?  For examination 
Claim 24 contains the limitations “a large area coating performance” and “A small area coating performance”.  These limitations are confusing because it is unclear what is considered a large area and small area coating performance, as these are relative terms, especially in the art of coating processes.
Claim 25 contains the limitation “for coating with the high are coating performance in such a way that the…”, which is unclear because the meaning of this phrase cannot be ascertained.  For examination purposes, any rotation of the nozzle applicator will be interpreted as meeting this claim limitation.
Claim 29 contains the limitation “the high area coating performance” and “the small area coating performance”, which lacks proper antecedent basis.  There is no mentioned high area coating performance or small area coating performance that is being claimed.
Claim 30 contains the limitation “the overlap region of overlapping coating agent paths”, which is confusing because it is unclear what overlapping paths are being referred to.  Does the claim require overlapping paths?  Which paths are overlapping?  
Claims 33-34 contains the limitation “to achieve/enable the high relative positional accuracy”, which is confusing because it is unclear what high relative positional accuracy is being referred to, and what this means.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23-24, 27-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fritz et al US 2013/0284833.
Per claim 23, Fritz teaches a coating method for coating components with a nozzle applicator having a plurality of nozzles, wherein the nozzle applicator is flexibly controlled (see above 112(b) rejection) during the coating (see abstract, [0001], Fig. 7). 
	Per claim 24, Fritz teaches coating on sharp-edge and/or large surfaces, which is interpreted as either small or large area coatings [0036].  
	Per claims 27-28, Fritz teaches a jet mode which streams a continuous jet that breaks into a droplet mode in which droplets are formed (abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 25-26, 29-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al US 2013/0284833.
	Per claim 25, Fritz teaches nozzles arranged next to one another in a nozzle row (Fig. 7), the nozzle applicator moved along a predetermined movement path [0045], wherein the nozzle may be rotated (see [0001], [0023]).  It is also noted that since large and small area coating is claimed in the alternative (see claim 24), the limitations in claim 25 drawn towards large or small area coatings are interpreted as further limiting only the respective large or small area limitations.  As such, Fritz teaches a large area coating (see claim 24 above).  Although Fritz is silent regarding a single embodiment that teaches performing all of these steps and limitations together, it would have been obvious to one of ordinary skill in the art to have utilized these steps as claimed in a single process with a reasonable expectation for success, as Fritz teaches that all of these steps and limitations have known and effective utility in performing the intended purpose.
	Per claim 26, Fritz teaches a nozzle applicator where nozzles are arranged in parallel next to one another (Fig. 7).  Fritz also teaches switching off certain nozzles during sharp-edge coating (small area) [0035].  Therefore, it would have been obvious to one of ordinary skill in the art to have turned on/off a nozzle row, as desired, (outer row as taught by Fritz) depending on the surface area to be coated with a reasonable expectation for success and predictable results.
	Per claims 29-31, Fritz teaches a continuous coating jet ejected from the application apparatus, or a stream which breaks into droplets before discharge [0012].  It would have been obvious to one of ordinary skill in the art to have selected which mode to use and the timing of the droplet formation with a reasonable expectation for success, and predictable results, based on the desired results.
	Per claim 32, Fritz teaches two nozzle applicators which are guided by a first and second coating robot (Fig. 2).  Fritz further teaches controlling the distance between the coating agent nozzles and the component to be coated [0040].  As such, it would have been obvious to one of ordinary skill in the art 
	Per claims 33-34, Fritz teaches the use of optical sensors to measure the position of the nozzle applicators, which would enable exact alignment to the desired path [0144].
	Per claim 35, the claim is interpreted as requiring certain processes if certain substrates/surfaces are present, but not actually requiring the presence of said substrates/surfaces.  Fritz teaches switching off certain nozzles during sharp-edge coating (small area) [0035].  Therefore, it would have been obvious to one of ordinary skill in the art to have turned on/off a nozzle row, as desired, depending on the surface area to be coated with a reasonable expectation for success and predictable results.

Related Prior Art
	Bustgens US 2015/0086723 is considered related and pertinent prior art.  Bustgens teaches a printing method utilizing a droplet on demand printing apparatus comprised of a plurality of nozzles in a row (abstract) which is supported by a robot [0012] for controlling said nozzle apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352.  The examiner can normally be reached on M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NATHAN T LEONG/Primary Examiner, Art Unit 1715